DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timms et al. (US 20140288354), cited in IDS.
Regarding claim 1, Timms discloses An inflow cannula 200  (section 0217, the cannula 200 is in an expanded state, as shown in FIG. 2A. As pressure in the inlet cannula drops, a part of the cannula 201 progressively restricts as a result of the compliance of the cannula)for an implantable blood pump 100a,b (section 0196, the heart pump includes a housing defining a cavity, containing an impeller), the inflow cannula defining an inlet at a proximal end, an opposite distal end, and a lumen therebetween, the inflow cannula being configured to constrict the lumen (section 0214, 0217, 0249, the compliant section could form part of an inlet cannula coupled to the inlet for receiving blood from a subject, or part of an outlet cannula coupled to the outlet for supplying blood to the subject. The cannula restricts so as to restrict the flow of blood along the cannula, thereby increasing the resistance of the VAD circuit and preventing collapse of the inlet vessel/chamber. The compliant cannula is able to counteract the reduced LVAD preload by contracting and increasing the inflow resistance, thereby maintaining flow, pressure and volume as compared to the rigid cannula).
Concerning claim 2, Timms discloses the inflow cannula includes an inner tube and an outer tube, and wherein the inner tube defines the lumen, and wherein the inner tube includes a flexible material (sections 0218, 0221, Restriction of the inflow cannula is dependent on the pressure differential across the compliant wall, so assuming a constant external pressure in an implanted or extracorporeal situation, the restriction is due entirely to the pressure within the compliant section of the cannula. As pressure of blood in the outlet cannula increases, the cannula expands, decreasing the resistance of the VAD circuit, and hence increasing the VAD outlet flow, whilst a low afterload will sufficiently reduce the compliant segment diameter to control the flow rate).
With respect to claim 3, Timms discloses the flexible material flexes to constrict the lumen (Sections 0217-0218, 0249, The cannula restricts so as to restrict the flow of blood along the cannula, thereby increasing the resistance of the VAD circuit and preventing collapse of the inlet vessel/chamber. Restriction of the inflow cannula is dependent on the pressure differential across the compliant wall, so assuming a constant external pressure in an implanted or extracorporeal situation, the restriction is due entirely to the pressure within the compliant section of the cannula. The compliant cannula is able to counteract the reduced LVAD preload by contracting and increasing the inflow resistance, thereby maintaining flow, pressure and volume as compared to the rigid cannula).
Regarding claim 10, Timms discloses the inflow cannula is configured to occlude the lumen (section 0255, at a low internal blood pressure the tube 720 is in a restricted configuration, in which the tube is collapsed and has a zero or low starting cross-sectional area).
Concerning claim 11, Timms discloses preventing regurgitant flow in an implantable blood pump 100a having an inflow cannula defining a lumen therethrough, the implantable blood pump being coupled to a power source 190 configured to provide power to the implantable blood pump (section 0202, the drive 170 and magnetic bearing 180 are typically coupled to a controller 190, thereby allowing the drive and axial bearing to be operated. In one example, this is performed to maintain a constant impeller position and rotational speed, which can be achieved using simple position/movement sensors, thereby avoiding the need for complex flow and pressure sensors. This also allows for a simple control algorithm, thereby making the pump easier to manufacture and operate), the method comprising: substantially occluding the lumen of the inflow cannula if a complete loss of power to the implantable blood pump is detected (section 0255, at a low internal blood pressure the tube 720 is in a restricted configuration, in which the tube is collapsed and has a zero or low starting cross-sectional area).
With respect to claim 12, Timms discloses the inflow cannula includes an inner tube and an outer tube, and wherein the inner tube defines the lumen, and wherein the inner tube includes a flexible material (Sections 0217-0218, 0249, The cannula restricts so as to restrict the flow of blood along the cannula, thereby increasing the resistance of the VAD circuit and preventing collapse of the inlet vessel/chamber. Restriction of the inflow cannula is dependent on the pressure differential across the compliant wall, so assuming a constant external pressure in an implanted or extracorporeal situation, the restriction is due entirely to the pressure within the compliant section of the cannula. The compliant cannula is able to counteract the reduced LVAD preload by contracting and increasing the inflow resistance, thereby maintaining flow, pressure and volume as compared to the rigid cannula).
Regarding claim 19, Timms discloses the implantable blood pump is a centrifugal flow blood pump (sections 0218, 0221, Restriction of the inflow cannula is dependent on the pressure differential across the compliant wall, so assuming a constant external pressure in an implanted or extracorporeal situation, the restriction is due entirely to the pressure within the compliant section of the cannula. As pressure of blood in the outlet cannula increases, the cannula expands, decreasing the resistance of the VAD circuit, and hence increasing the VAD outlet flow, whilst a low afterload will sufficiently reduce the compliant segment diameter to control the flow rate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 13-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timms et al. (US 20140288354), cited in IDS, in view of Ayre (WO/2005006975).
Regarding claims 5 and 13, Timms discloses the invention substantially as claimed however does not show the inner tube includes a piezoelectric element. Ayre discloses the inner tube includes a piezoelectric element 13 (page 9 lines 6-11, Electrical signals generated by the sensors are sent to the pump controller (not shown) where by analysis of this signals can yield a pumping state of the heart and determine the appropriate pumping speed. Additionally, the sensors 13 may be manufactured of a piezoelectric material that generates an electric signal then the material is distorted in shape. This piezoelectric material may include specialized polymers). This allows for pressure value changes to be detected along the cannula lumen of the blood pump. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Timms by adding piezoelectric element as taught by Ayre in order to facilitate pressure value changes to be detected along the cannula lumen of the blood pump.
	Concerning claim 6 and 14, Timms in view of Ayre, specifically Ayre discloses the piezoelectric element 13 is coupled to a power source 21 (Fig. 3, Page 8, lines 4-6, page 9 lines 6-11, The blood pump 4 is powered and controlled by a percutaneous lead (not shown) which connects to an external pump controller (not shown) and an external power supply. Electrical signals generated by the sensors 13 are sent to the pump controller (not shown) where by analysis of this signals can yield a pumping state of the heart and determine the appropriate pumping speed. Additionally, the sensors 13 may be manufactured of a piezoelectric material that generates an electric signal then the material is distorted in shape. This piezoelectric material may include specialized polymers). This allows for pressure value changes to be detected along the cannula lumen of the blood pump.
	With respect to claims 7 and 15, Timms in view of Ayre, specifically Ayre discloses the inner tube defines an inner diameter and an outer diameter, and wherein the piezoelectric element 100 is disposed between the inner diameter and the outer diameter (Fig. 2). This allows for pressure value changes to be detected along the cannula lumen of the blood pump.
Regarding claim 8, Timms in view of Ayre, specifically Ayre discloses the implantable blood pump is a centrifugal flow blood pump (Page 14, lines 9-11, The implantable blood pump 104 may be of centrifugal rotary assist device).
Concerning claim 16, Timms in view of Ayre, specifically Timms discloses the inner tube flexes to constrict the lumen of the inflow cannula when the complete loss of power is detected (section 0255, at a low internal blood pressure the tube 720 is in a restricted configuration, in which the tube is collapsed and has a zero or low starting cross-sectional area).
Regarding claim 17, Timms in view of Ayre discloses the inner tube defines a substantially hyperboloid shape when the inflow cannula is constricted (Timms, Figs 2C-Ayre, Fig. 6).
With respect to claim 18, Timms in view of Ayre, specifically Timms discloses if power is restored the implantable blood pump, the inner tube flexed to define a substantially planar shape (Figs. 2E-F).
Concerning claim 20, Timms discloses an implantable blood pump, the inflow cannula defining an inlet at a proximal end, an opposite distal end, and a lumen therebetween (section 0214, 0217, 0249, the compliant section could form part of an inlet cannula coupled to the inlet for receiving blood from a subject, or part of an outlet cannula coupled to the outlet for supplying blood to the subject. The cannula restricts so as to restrict the flow of blood along the cannula, thereby increasing the resistance of the VAD circuit and preventing collapse of the inlet vessel/chamber. The compliant cannula is able to counteract the reduced LVAD preload by contracting and increasing the inflow resistance, thereby maintaining flow, pressure and volume as compared to the rigid cannula), the inflow cannula including an outer tube and a concentric inner tube, the inner tube being flexible independently of the outer tube (Sections 0217-0218, 0249, The cannula restricts so as to restrict the flow of blood along the cannula, thereby increasing the resistance of the VAD circuit and preventing collapse of the inlet vessel/chamber. Restriction of the inflow cannula is dependent on the pressure differential across the compliant wall, so assuming a constant external pressure in an implanted or extracorporeal situation, the restriction is due entirely to the pressure within the compliant section of the cannula. The compliant cannula is able to counteract the reduced LVAD preload by contracting and increasing the inflow resistance, thereby maintaining flow, pressure and volume as compared to the rigid cannula). The inner tube defining a substantially hyperboloid shape to constrict the lumen (Figs 2C-D).
However Timms does not disclose a piezoelectric element embedded therein, the piezoelectric element being configured to flex to constrict the lumen when an electric potential is applied to the piezoelectric element. Ayre discloses a piezoelectric element 13 embedded therein, the piezoelectric element being configured to flex to constrict the lumen when an electric potential is applied to the piezoelectric element (page 9 lines 6-11, Electrical signals generated by the sensors are sent to the pump controller (not shown) where by analysis of this signals can yield a pumping state of the heart and determine the appropriate pumping speed. Additionally, the sensors 13 may be manufactured of a piezoelectric material that generates an electric signal then the material is distorted in shape. This piezoelectric material may include specialized polymers). This allows for pressure value changes to be detected along the cannula lumen of the blood pump. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Timms by adding piezoelectric element as taught by Ayre in order to facilitate pressure value changes to be detected along the cannula lumen of the blood pump.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792